Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	This action is a non-final office action in response to application 17/412,514 filed on August 26, 2021. Claim(s) 1-20 are currently pending and have been examined. 

Information Disclosure
	Statement The information disclosure statement (IDS) submitted on 10/27/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim(s) 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 1-8 of U.S. Patent No. 11,120,389 B2 (hereinafter Patent 389) in view of Stern et al. (US 2010/0201488 A1) and further in view of Benton (WO 2015/099890 A2).
Regarding Claim 1, Patent 389, teaches a method for collecting shipment data for an electronically connected modular shipment via a computing entity, the method comprising: 
broadcasting, by a broadcast computing entity, an activation signal within a communication range surrounding the broadcast computing entity. (Claim 1)(Patent 389 teaches broadcasting, by the computing entity, an activation signal within a communication range surrounding he computing entity)
in response to the broadcasting, detecting, via a wireless communication component of the computing entity, the electronically connected modular shipment, the modular shipment 
 
in response to detecting the electronically connected modular shipment, initializing executable instructions stored within a non-transitory memory of the computing entity. (Claim 1)(Patent 389 teaches in response to detecting the electronically connected shipment, initializing executable instructions stored within a non-transitory memory of the computing entity) for: 
storing a modular shipment identifier transmitted from the electronically connected modular shipment. (Claim 1)(Patent 389 teaches storing a shipment identifier transmitted from the electronically connected shipment)
requesting shipment data associated with electronically connected modular shipment. (Claim 1)(Patent 389 teaches requesting shipment data associated with the electronically connected shipment)
the requested shipment data being requested from the connected modular shipment. (Claim 1)(Patent 389 teaches the requested shipment data being requested from the connected shipment)

storing at least a portion of  the requested shipment data in association with the shipment identifier. (Claim 1)(Patent 389 teaches storing at least a portion of the requested shipment data in association with the shipment identifier)
transmitting the stored portion of the requested shipment data and the shipment identifier to a carrier computing entity to cause the carrier computing entity to generate a shipment profile for the modular shipment. (Claim 1)(Patent 389 teaches transmitting the stored portion of the requested shipment data and the shipment identifier to a carrier computing entity to generate a shipment profile for the shipment) 
	With respect to the above limitations: while Patent 389 et al. teaches broadcasting an activation signal to an electronically connected shipment, which shipment identifier information will be stored and then transmitted to a carrier computing entity for creating a shipment profile for the shipment. However, Patent 389, doesn’t explicitly teach a highest connected shipment will provide information to a carrier and the plurality of shipments include information about the shipments. 
	But, Stern et al. in the analogous art of a portable device reading a tag identifier, teaches the requested shipment data including shipment data for each of the plurality of shipments associated with the modular shipment. (Paragraph(s) 0045-0046 and 0075-0076)(Stern et al. teaches that the RFID reader can receive an interrogation signal with RFID tags, which each fixed RFID beacon tag stores data that can be read by  RFID readers including identification information and location information of the RFID tag) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Patent 389, by incorporating the teachings of transmitting an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve an RFID system for determining the locations of an item(s) within a space. (Stern et al.: Paragraph 0028)
	With respect to the above limitations: while Stern et al. teaches a computing entity that will provide a signal within a certain range from RFID tags, which the tags will provide useful information to the computing RFID device. Stern et al., also, teaches that each of the items will be attached with RFID tags. However, Patent 389 and Stern et al., do not explicitly teach a highest ranked shipment will provide communication to the carrier. 
	But, Benton in the analogous art of item shipment, 
comprising a plurality of electronically connected shipments. (Paragraph(s) 0555 and 01055); and (Fig. 60A, 6010, 6005, 6015, 6020)(Benton teaches multi-piece shipments, which each package have various connected nodes attached, which the nodes can include RFID identifiers). 
wherein a highest ranking shipment provides a wireless communication interface with the computing entity. (Paragraph(s) 0557, 01070, 01074-01075, and 01079)(Fig. 60A, 6005, 6110a)(i.e., highest ranking shipment))(Benton teaches creating a hierarchical sensor cloud for a grouped set of packages being shipped. Benton, further, teaches that a mobile master node  will be associated with one of the packages in the grouped set of packages (i.e., highest ranking shipment). Benton, further, teaches that the rest of the packages includes other ID nodes attached to the additional grouped packages. The package with the master node will communicate with the other packages that have ID nodes, which the master node will communicate with the server. The server will then transmit the pre-associated shipping information for the node with another node (e.g., courier master node) (i.e., communication interface with the computing entity) that will handle the logistics for the item, see paragraph 0557. Examiner, respectfully, notes that the communication happens over a wireless node network)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Patent 389 and transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., by incorporating the teachings of determining hierarchical sensors to provide shipment information from the hierarchical packages, which each of the packages are attached with RFID nodes of Benton, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve tracking packages, which in turn will reduce delivery time and enhance customer service. (Benton: Paragraph 0002)

	Regarding Claim 2, Patent 389/Stern et al./Benton, teaches wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting user input from a user of the computing entity. (Claim 2)(Patent 389 teaches wherein requesting shipment data associated with the electronically connected shipment comprises requesting user input from a user of the computing entity) 

	Regarding Claim 3, Patent 389/Stern et al./Benton, teaches wherein requesting user input comprises:
generating one or more audio outputs, wherein each audio output comprises a prompt for voice input from the user. (Claim 3)(Patent 389 teaches generating one or more audio outputs, wherein each audio output comprises a prompt for voice input from the user.
after generating each of the one or more audio outputs, monitoring data received by a microphone of the computing entity. (Claim 3)(Patent 389 teaches after generating each of the one or more audio outputs, monitoring data received by a microphone of the computing entity)

Regarding Claim 4, Patent 389/Stern et al./Benton, teaches wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting the shipment data from a separate computing entity located within the communication range surrounding the computing entity. (Claim 4)(Patent 389 teaches wherein requesting shipment data associated with the electronically connected shipment comprises requesting the shipment data from a separate computing entity located within the communication range surrounding the computing entity)


	Regarding Claim 5, Patent 389/Stern et al./Benton, teaches wherein
detecting the electronically connected shipment comprises detecting a signal broadcast from a wireless transmitter physically secured with the shipment. (Claim 5)(Patent 389 teaches detecting the electronically connected shipment comprises detecting a signal broadcast from a wireless transmitter physically secured with the shipment)
the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the shipment. (Claim 5)(Patent 389 teaches the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the shipment)

 Regarding Claim 6, Patent 389//Stern et al./Benton, teaches transmitting a shipment pick-up request to the carrier computing entity to request the carrier to pick-up the shipment at a designated location. (Claim 6)(Patent 389 teaches transmitting a shipment pick-up request to the carrier computing entity to request the carrier to pick-up the shipment at a designated location)

Regarding Claim 7, Patent 389/Stern et al./Benton, teaches further comprising steps for 
activating the electronically connected modular shipment to enable detection by the wireless communication component of the computing entity. (Claim 7)(Patent 389 teaches activating the electronically connected shipment to enable detection by the wireless communication component of the computing entity)
wherein the electronically connected modular shipment comprises a first packaging component and a second packaging component. (Claim 7)(Patent 389 teaches wherein the electronically connected shipment comprises a first packaging component and a second packaging component)
wherein each of the first packaging component and the second packaging component comprise a portion of an electronic communication circuit. (Claim 7)(Patent 389 teaches wherein each of the first packaging component and the second packaging component comprise a portion of an electronic communication circuit)
wherein activating the electronically connected modular shipment comprises sealing the first packaging component relative to the second packaging component to electronically connect each portion of the electronic communication circuit to create a closed circuit therebetween. (Claim 7)(Patent 389 teaches wherein activating the electronically connected shipment comprises sealing the first packaging component relative to the second packaging component to electronically connect each portion of the electronic communication circuit to create a closed circuit therebetween)

	Regarding Claim 9, Patent 389/Stern et al./Benton, teaches a computing entity for collecting shipment data for an electronically connected shipment, the computing entity comprising: 
one or more non-transitory memory storage areas. (Claim 8)(Patent 389 teaches one or more non-transitory memory storage areas) 
at least one wireless communication component. (Claim 8)(Patent 389 teaches at least one wireless communication component) 
one or more sensing components, wherein each sensing component receives shipment data. (Claim 8)(Patent 389 teaches one or more sensing components, wherein each sensing component receives shipment data)
one or more processors. (Claim 8)(Patent 389 teaches one or more processors)
wherein the computing entity:
broadcasts, by a broadcast computing entity, an activation signal within a communication range surrounding the broadcast computing entity. (Claim 8)(Patent 389 teaches broadcasts an activation signal within a communication range surrounding the computing entity)
in response to the broadcasting, detects, via a wireless communication component of the computing entity, the electronically connected modular shipment, the modular shipment 
in response to detecting the electronically connected modular shipment, initialize executable instructions stored within a non-transitory memory of the computing entity for: (Claim 8)(Patent 389 teaches upon detecting the electronically connected shipment, initializes executable instructions stored within the one or more non-transitory memory storage areas)
store a modular shipment identifier transmitted from the electronically connected modular shipment. (Claim 8)(Patent 389 teaches storing a shipment identifier transmitted from the electronically connected shipment)
request shipment data associated with electronically connected modular shipment. (Claim 8)(Patent 389 teaches requesting shipment data from the connected shipment associated with the electronically connected shipment)
the requested shipment data being requested from the connected modular shipment. (Claim 8)(Patent 389 See, relevant rejection(s) of Claim 1(d)(c))

store at least a portion of the requested shipment data in association with the shipment identifier. (Claim 8)(Patent 389 teaches stores at least a portion of the requested shipment data from the connected shipment in association with the shipment identifier) 
transmit the stored portion of the requested shipment data and the shipment identifier to a carrier computing entity to cause the carrier computing entity to generate a shipment profile for the shipment. (Claim 8)(Patent 389 teaches transmits the stored portion of the requested shipment data and the shipment identifier to a carrier computing entity to cause the carrier computing entity to generate a shipment profile for the shipment) 
	With respect to the above limitations: while Patent 389 et al. teaches broadcasting an activation signal to an electronically connected shipment, which shipment identifier information will be stored and then transmitted to a carrier computing entity for creating a shipment profile for the shipment. However, Patent 389, doesn’t explicitly teach a highest connected shipment will provide information to a carrier and the plurality of shipments include information about the shipments. 
	But, Stern et al. in the analogous art of a portable device reading a tag identifier, teaches the requested shipment data including shipment data for each of the plurality of shipments associated with the modular shipment. (Paragraph(s) 0045-0046 and 0075-0076)(Stern et al. teaches that the RFID reader can receive an interrogation signal with RFID tags, which each fixed RFID beacon tag stores data that can be read by  RFID readers including identification information and location information of the RFID tag) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Patent 389, by incorporating the teachings of transmitting an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve an RFID system for determining the locations of an item(s) within a space. (Stern et al.: Paragraph 0028)
	With respect to the above limitations: while Stern et al. teaches a computing entity that will provide a signal within a certain range from RFID tags, which the tags will provide useful information to the computing RFID device. Stern et al., also, teaches that each of the items will be attached with RFID tags. However, Patent 389 and Stern et al., do not explicitly teach a highest ranked shipment will provide communication to the carrier. 
	But, Benton in the analogous art of item shipment, 
comprising a plurality of electronically connected shipments. (Paragraph(s) 0555 and 01055); and (Fig. 60A, 6010, 6005, 6015, 6020)(Benton teaches multi-piece shipments, which each package have various connected nodes attached, which the nodes can include RFID identifiers). 
wherein a highest ranking shipment provides a wireless communication interface with the computing entity. (Paragraph(s) 0557, 01070, 01074-01075, and 01079)(Fig. 60A, 6005, 6110a)(i.e., highest ranking shipment))(Benton teaches creating a hierarchical sensor cloud for a grouped set of packages being shipped. Benton, further, teaches that a mobile master node  will be associated with one of the packages in the grouped set of packages (i.e., highest ranking shipment). Benton, further, teaches that the rest of the packages includes other ID nodes attached to the additional grouped packages. The package with the master node will communicate with the other packages that have ID nodes, which the master node will communicate with the server. The server will then transmit the pre-associated shipping information for the node with another node (e.g., courier master node) (i.e., communication interface with the computing entity) that will handle the logistics for the item, see paragraph 0557. Examiner, respectfully, notes that the communication happens over a wireless node network)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Patent 389 and transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., by incorporating the teachings of determining hierarchical sensors to provide shipment information from the hierarchical packages, which each of the packages are attached with RFID nodes of Benton, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve tracking packages, which in turn will reduce delivery time and enhance customer service. (Benton: Paragraph 0002

	Regarding Claim 10, Patent 389/Stern et al./Benton, wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting user input from a user of the computing entity. (See, relevant double patenting rejection of Claim 2)

Regarding Claim 11, Patent 389/Stern et al./Benton, wherein
the one or more sensing components comprises a microphone
requesting user input comprises:
generating one or more audio outputs. (See, relevant double patenting rejection of Claim 3(a))
wherein each audio output comprises a prompt for voice input form the user. (See, relevant double patenting rejection of Claim 3(b))
after generating each of the one or more audio outputs, monitoring data received by the microphone of the computing entity.  (See, relevant double patenting rejection of Claim 3(c))

	Regarding Claim 12, Patent 389/Stern et al./Benton, teaches all the limitations as applied to Claim 9 and 
detecting the electronically connected modular shipment comprises detecting, via the wireless communication component, a signal broadcast from a wireless transmitter physically secured with the modular shipment. (See, relevant double patenting rejection of Claim 5(a))
the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the modular shipment. (See, relevant double patenting rejection of Claim 5(b))

	Regarding Claim 14, Patent 389/Stern et al./Benton, teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that broadcasts, by a broadcast computing entity, an activation signal within a communication range surrounding the broadcast computing entity. (See, relevant double patent rejection of Claim 1(a))
an executable portion that detects, in response to the broadcasting, the electronically connected modular shipment, the modular shipment comprising a plurality of electronically connected shipments wherein a highest ranking shipment provides a wireless communication interface with the computing entity. (See, relevant double patenting rejection(s) of Claim 1(a-c))
an executable portion that stores a modular shipment identifier transmitted from the electronically connected modular shipment. (See, relevant double patenting rejection of Claim 1(d)(a))
an executable portion that requests shipment data associated with electronically connected modular shipment. (See, relevant double patenting rejection of Claim 1(d)(b))
the requested shipment data being requested from the connected modular shipment. (See, relevant double patenting rejection of Claim 1(d)(c))
the requested modular shipment data including shipment data for each of the plurality of shipments associated with the modular shipment. (See, relevant double patenting rejection of Claim 1(d)(d))
an executable portion that stores at least a portion of the requested shipment data in association with the shipment identifier.  (See, relevant double patenting rejection of Claim 1(d)(e))
an executable portion that transmits the stored portion of the requested shipment data and the shipment identifier to a carrier computing entity to cause the carrier computing entity to generate a shipment profile for the modular shipment. (See, relevant double patenting rejection of Claim 1(d)(f))

	Regarding Claim 15, Patent 389/Stern et al./Benton, teaches wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting user input from a user of the computing entity. (See, relevant double patenting rejection of Claim 2)

	Regarding Claim 16, Patent 389/Stern et al./Benton, teaches wherein the requesting user input comprises: 
generating one or more audio outputs via the computing entity. (See, relevant double patenting rejection of Claim 3(a))
wherein each audio output comprises a prompt for voice input from the user. (See, relevant double patenting rejection of Claim 3(b))
after generating each of the one or more audio outputs, monitoring data received by a microphone of the computing entity. (See, relevant double patenting rejection of Claim 3(c))

	Regarding Claim 17, Patent 389/Stern et al./Benton, teaches wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting the shipment data from a separate computing entity located within the communication range surrounding the computing entity. (See, relevant double patenting rejection of Claim 4)
	Regarding Claim 18, Patent 389/Stern et al./Benton, teaches wherein 
detecting the electronically connected shipment comprises detecting a signal broadcast from a wireless transmitter physically secured with the modular shipment. (See, relevant double patenting rejection of Claim 5(a))
the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the modular shipment. (See, relevant double patenting rejection of Claim 5(b))

	Regarding Claim 19, Patent 389/Stern et al./Benton, teaches an executable portion that transmits a shipment pick-up request to the carrier computing entity to request the carrier to pick-up the modular shipment at a designated location. (See, relevant double patenting rejection of Claim 6)

Claim(s) 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over claim(s) 1-8 of U.S. Patent No. 11,120,389 B2 (hereinafter Patent 389) in view of Stern et al. (US 2010/0201488 A1) and Benton (WO 2015/099890 A2) and further in view of Whitehouse et al. (US 11,429,919 B1).
Regarding Claim 8, Patent 389/Stern et al./Benton, teaches all the limitations as applied to Claim 1.
However, Patent 389/Stern et al./Benton, do not explicitly teach wherein the modular shipment is split into a plurality of child shipments each destined for separate final destinations. 
But, Whitehouse et al. in the analogous art of , teaches wherein the modular shipment is split into a plurality of child shipments each destined for separate final destinations. (Column 2, Lines 66-67); and (Column 3, Lines 1-6)(Whitehouse et al. teaches individual shipped items within a shipping unit of a consolidated shipment, which the consolidated shipments to be delivered to a plurality of different delivery points (i.e., separate final destinations)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Patent 389 and transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al. and determining hierarchical sensors to provide shipment information from the hierarchical packages, which each of the packages are attached with RFID nodes of Benton, by incorporating the teachings of consolidated shipments, which the consolidated shipments will be delivered to a plurality of different delivery points of Whitehouse et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce shipping cost and provide for a more expedited delivery of shipped items. (Whitehouse et al.: Column 6, Lines 38-47)
 
	

	Regarding Claim 13, Patent 389/Stern et al./Benton/Whitehouse et al., teaches wherein the modular shipment may is split into a plurality of child shipments each of the plurality of child shipments destined for separate final destinations. (See, relevant double patenting rejection of Claim 8)

	Regarding Claim 20, Patent 389/Stern et al./Benton/Whitehouse et al., teaches wherein the modular shipment is split into a plurality of child shipments each destined for separate final destinations. (See, relevant double patenting rejection of Claim 8)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Dependent Claim 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Dependent Claim 13 recite the limitation "…modular shipment may is split into a plurality of child shipments…," however, it is unclear whether the child shipment is split since the limitation provides conditional and unconditional language that the shipment may and is split at the same time. Furthermore, based on applicant’s specification it is unclear if applicant means that the shipment is split or that the shipment may be split, see applicants specification paragraph(s) 0004 and 0024  Examiner, respectfully, notes that the claim will be interpreted as the shipment is split into a plurality of child shipments, see the below rejection. Therefore, Examiner notes that the limitation is unclear based on the use of conditional and unconditional language in the claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1, 9, and 14 recites an entity that will receive shipment information, such as shipment identifiers. The entity will then create a shipment profile based on the shipment data. Independent Claim(s) 1, 9, and 14, as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or
legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 1, 9, and 14 recite “broadcasting, an activation signal within a communication range,” “in response to the broadcasting, detecting the modular shipment wherein a highest ranking shipment provides,“ “in response to detecting, initializing,” “storing a modular shipment identifier,” “requesting shipment data associated with, the requested shipment data being requested from the connected modular shipment, the requested shipment data including shipment data for each of the plurality of shipments associated with the modular shipment,” “storing at least a portion of the requested shipment data in association with the shipment identifier,” “transmitting the stored portion of the requested shipment data and the shipment identifier,” and “cause to generate a shipment profile for the modular shipment,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1, 9, and 14 are similar to an entity that will determine a shipment profile based on receiving modular shipment information. The mere recitation of generic computer components (Claim 1: a broadcast computing entity, a wireless communication component, an electronically connected modular shipment, a wireless communication interface, and a non-transitory memory; Claim 9: an electronically connected shipment, one or more non-transitory memory, a wireless communication component, one or more sensing components, one or more processors, a wireless communication interface, and non-transitory memory; and Claim 14: at least one non-transitory computer-readable storage medium, an electronically connected modular shipment, computing entity, and a wireless communication interface). Therefore, Independent Claim(s) 1, 9, and 14 recites the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “broadcasting,” “detecting,” “initializing,” “storing,” “requesting,” “storing,” “transmitting,” “causing,” and “generating,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: a broadcast computing entity, a wireless communication component, an electronically connected modular shipment, a wireless communication interface, and a non-transitory memory; Claim 9: an electronically connected shipment, one or more non-transitory memory, a wireless communication component, one or more sensing components, one or more processors, a wireless communication interface, and non-transitory memory; and Claim 14: at least one non-transitory computer-readable storage medium, an electronically connected modular shipment, computing entity, and a wireless communication interface). Examiner, notes that the broadcast computing entity, wireless communication component, electronically connected modular shipment, wireless communication interface,  non-transitory memory, one or more non-transitory memory, one or more sensing components, and one or more processors, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely broadcasting, detecting, initializing, storing, requesting, storing, transmitting, causing, and generating, shipment information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., determining shipment profiles) thus merely “applying,” the judicial exception. Examiner, further, notes that the “the electronically connected shipment,” communicating shipment information to a computing entity, indicates a “field-of-use,” within the technological environment of collecting shipment information. As currently claimed, there is no improvement to the functioning of the container. The container/shipment has an RFID tag attached, which, provides shipment data to an entity. This case is similar to an entity merely collecting shipment identifier information from the tag for a certain shipment. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s).

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe a field-of-use, generally linking, and how to generally “apply it,” to the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. The claims are ineligible

	Claim(s) 4, 6, 8, 13, 17, and 19-20: The various metrics of Dependent Claim(s) 4, 6, 8, 13, 17, and 19-20 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1, 9, and 14 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 2, 10, and 15: The additional limitation of “requesting,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1, 9, and 14. The electronically connected modular shipment and the user of computing entity, respectively, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “requesting user input,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 2, 10, and 15 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.
	
	Claim(s) 3, 11, and 16: The additional limitation of “generating,” “generating,” and “monitoring,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1, 9, and 14. The microphone and the computing entity, respectively, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “generating one or more audio outputs, wherein each audio output comprises a prompt for voice input from the user,” “after generating each of the one or more audio outputs,” and “monitoring data,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 3, 11, and 16 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim(s) 5, 12, 18: The additional limitation of “detecting,” are further directed to a certain method of organizing human activity, as described in Claim(s) 1, 9, and 14. The electronically connected shipment and the wireless transmitter, respectively, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “detecting comprises detecting a signal broadcast,” and “the communication range is defined by the wireless broadcast range,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 5, 12, and 18 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	Claim 7: The additional limitation of “activating,” and “enabling,” are further directed to a certain method of organizing human activity, as described in Claim 1. The electronically connected shipment, the wireless communication component, the computing entity, the first and second package component, and the electronic communication circuit, respectively, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “enable detection,” and “sealing to create a closed circuit therebetween,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity. Examiner, further, notes that the “the electronically connected shipment,” and “communicating shipment information to a computing entity, indicates a “field-of-use,” within the technological environment of collecting shipment information. As currently claimed, there is no improvement to the functioning of the container. The container/shipment has a tag attached, which, provides shipment and identifier data to an entity. This case is similar to an entity merely collecting shipment identifier information from the tag for a certain shipment, which, simply limits the use of the abstract idea to a particular field-of-use within identifying shipment information for a shipment. At most, the sealing step is an insignificant extra solution activity that turns on an electronic communication so that electricity may flow through and power may be supplied to have the invention being implemented. Even so, insignificant extra solution activity does not integrate an abstract idea into practical application. Furthermore, in step 2B analysis, Applicant’s specification describes such acts being performed by putting electronic contacts 312 together in 0059, which includes “printed conductors (e.g., 3-D printed conductors, inkjet printed conductors, and/or the like) such as conductive inks, sintered conductive materials, semi-conductive materials, and/or the like”; the specification first suggests that such conductors are off-the shelf products and additionally, are widely prevalent and in common use (seeing the wide variety of examples given and is described as “and/or the like”); therefore, the step is still well-understood, routine and conventional. For the reasons described above with respect to Claim 7, the judicial exception is not meaningfully  integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-8, 10-13, and 15-20 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than either mere instructions to apply the exception using generic computer component(s), well-understood, routine, and conventional, insignificant extra-solution activity, and field-of-use, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-20 are not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 9-10, 12, 14-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Reblin (US 8,936,192 B2) and further in view of Stern et al. (US 2010/0201488 A1) and further in view of Benton (WO 2015/099890 A2).
Regarding Claim 1, Barber et al., teaches a method for collecting shipment data for an electronically connected modular shipment via a computing entity, the method comprising: 
broadcasting, by a broadcast computing entity, 
. (Paragraph(s) 0038, 0048, 0051, and 0059-0060)(Barber et al. teaches a user computing device that is equipped with RFID, allows the device to detect a connected shipment. The computing entities can determine the locations of the connected shipments by communicating via RIFD, NFC, or Bluetooth. Barber et al. further teaches that the shipment can provide address, identifier codes, location information, status information, and other. Barber, also, teaches that each of the shipments include shipment identifiers, which the shipment identifiers can include RFID tags. Examiner, respectfully, notes that the connected shipment is able to send this information to the user computing device once it is within inches or centimeters of the device)
 
in response to detecting the electronically connected modular shipment, initializing executable instructions stored within a non-transitory memory of the computing entity. (Paragraph(s) 0039, 0053, 0060, and 0064-0065)(Barber teaches the below step(s) happen after the one or more shipments are detected (i.e., after the information is sent to the user computing device). Barber, further, teaches a user computing device with a volatile media that contains executable instructions used to operate the storing, determining, receiving, and transmitting functions) for: 
and profile will be stored on the carrier server.  Examiner, respectfully, notes that the connected shipment is able to send this information to the user computing device once it is within inches or centimeters of the device)
requesting shipment data associated with electronically connected modular shipment. (Paragraph(s) 0048-0049 and 0059-0060)(Barber et al. teaches a computing entity device that is able to transmit signals, see paragraph(s) 0048-0049. Barber, further, teaches the computing entity will communicate with the RFID connected shipment (i.e., requesting shipment data associated with electronically connected modular shipment), which the computing entity will receive the connected shipment information) 
the requested shipment data being requested from the connected modular shipment. (Paragraph(s) 0048-0049 and 0059-0060)(Barber teaches a computing entity that is able to transmit signals. Barber, further, teaches that the computing entities can communicate with the connected shipments, which the connected shipments will provide shipment information to the computing entity such as address information, identifier codes, location information, and/or status information. Examiner, respectfully, notes that he connected shipments include RFID tags)
. 

transmitting the 
	With respect to the above limitations: while Barber et al. teaches a user’s device that is equipped with RFID, Bluetooth, and/or NFC that is able to detect a shipment within inches or centimeters, which the computing entity transmitter will provide signals to communicate with the RFID connected shipment. The computing entity device will then receive shipment information from a package that is connected with an RFID tag. Barber, further, teaches that the computing entity device will then send the information to a carrier server, which, will include a shipment ID allowing the carrier to then create a shipment profile for the user. However, Barber et al., doesn’t explicitly teach transmitting an activation signal when the package is within a communication range. Barber et al., further, doesn’t explicitly teach a highest ranked shipment will provide communication to the carrier. 
	But, Reblin in the analogous art of transmitting product information to a delivery
service, teaches 
storing a modular shipment identifier.  (Column 5, Lines 56-67); and (Column 6, Lines 46-52)(Reblin teaches that a user’s device that is able to scan barcode information on products. Reblin, further, teaches that the device will store shipment preferences, address information, product information and payment information. The user’s device will store this information after the device has scanned the products RFID tag)
storing at least a portion of  the requested shipment data in association with the shipment identifier. (Column 5, Lines 56-67); and (Column 6, Lines 46-52)(Reblin teaches that a user’s device will be able to store the shipment barcode data (i.e., a portion of the requested shipment data) after the device has scanned the products RFID tag and/or barcodes (i.e., shipment identifier))
transmitting the stored portion of the requested shipment data and the shipment identifier to a carrier. (Column 6, Lines 53-64)(Reblin teaches that after the user’s device scans the product then the wireless communication device will transmit the data to the delivery service (i.e., carrier), via the wireless communication of a call center, to provide the delivery of the one or more products. Examiner, notes, that the stored data of the user’s device will be sent to the delivery center after scanning the products RFID tags)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the shipment detection system of Barber et al., by incorporating the teachings of transmitting stored shipment data to a carrier of Reblin, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve delivery of an item to a destination. (Reblin: Column 1, Lines 38-46)
	With respect to the above limitations: while Reblin teaches a computing entity that will store shipment information and a portion of the shipment information, which will be provided to the carrier system. However, Barber et al. and Reblin, do not explicitly teach transmitting an activation signal when the package is within a communication range. Barber et al. and Reblin, further, do not explicitly teach a highest ranked shipment will provide communication to the carrier. 
	But, Stern et al. in the analogous art of a portable device reading a tag identifier, teaches
broadcasting, by a broadcast computing entity, an activation signal within a communication range surrounding the computing entity. (Paragraph(s)0053, 0056, 0058-0059, 0065, and 0075) (Stern et al. teaches an RFID reader that can be a handheld portable device. Stern et al., further, teaches that the RFID reader is able to transmit (i.e., broadcast) and receive an interrogation signal (i.e., activation signal) from an RFID tag(s), which, are attached to item(s). The signal will be received from the RFID reader as it approaches within a certain range. Examiner, respectfully, notes that the RFID reader includes a transceiver that has a transmitter and a receiver that allows the RFID reader to communicate with the RFID tag(s))
in response to the broadcasting, detecting,  the electronically connected modular shipment. (Paragraph(s) 0074-0076)(Stern et al. teaches once the handheld RFID tag reader transmits an interrogation signal (i.e., activation signal) when the RFID tag is within a read range then the RFID reader will be able to extract useful information from the RFID tag)
the requested shipment data including shipment data for each of the plurality of shipments associated with the modular shipment. (Paragraph(s) 0045-0046 and 0075-0076)(Stern et al. teaches that the RFID reader can receive an interrogation signal with RFID tags, which each fixed RFID beacon tag stores data that can be read by  RFID readers including identification information and location information of the RFID tag) 
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber and the electronic shipment of Reblin, by incorporating the teachings of transmitting an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve an RFID system for determining the locations of an item(s) within a space. (Stern et al.: Paragraph 0028)
	With respect to the above limitations: while Stern et al. teaches a computing entity that will provide a signal within a certain range from RFID tags, which the tags will provide useful information to the computing RFID device. Stern et al., also, teaches that each of the items will be attached with RFID tags. However, Barber et al./Reblin/Stern et al., do not explicitly teach a highest ranked shipment will provide communication to the carrier. 
	But, Benton in the analogous art of item shipment,
comprising a plurality of electronically connected shipments. (Paragraph(s) 0555 and 01055); and (Fig. 60A, 6010, 6005, 6015, 6020)(Benton teaches multi-piece shipments, which each package have various connected nodes attached, which the nodes can include RFID identifiers).
wherein a highest ranking shipment provides a wireless communication interface with the computing entity. (Paragraph(s) 0557, 01070, 01074-01075, and 01079)(Fig. 60A, 6005, 6110a)(i.e., highest ranking shipment))(Benton teaches creating a hierarchical sensor cloud for a grouped set of packages being shipped. Benton, further, teaches that a mobile master node will be associated with one of the packages in the grouped set of packages (i.e., highest ranking shipment). Benton, further, teaches that the rest of the packages includes other ID nodes attached to the additional grouped packages. The package with the master node will communicate with the other packages that have ID nodes, which the master node will communicate with the server. The server will then transmit the pre-associated shipping information for the node with another node (e.g., courier master node) (i.e., communication interface with the computing entity) that will handle the logistics for the item, see paragraph 0557. Examiner, respectfully, notes that the communication happens over a wireless node network)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber,  the electronic shipment of Reblin, and  transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., by incorporating the teachings of determining hierarchical sensors to provide shipment information from the hierarchical package, which the information will be sent to the carrier of Benton, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve tracking packages, which in turn will reduce delivery time and enhance customer service. (Benton: Paragraph 0002)

	Regarding Claim 2, Barber et al./Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 1 and wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting user input from a user of the computing entity. (Paragraph(s) 0052 and 0068)(Barber et al. teaches that the user is able to provide user input via the user computing device interface. Barber et al., further, teaches that the carrier system will ask the user to provide information about the shipment)

Regarding Claim 4, Barber et al./Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 1 and wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting the shipment data from a separate computing entity located within the communication range surrounding the computing entity. (Paragraph(s) 0048-0049, 0051, and 0059-0060)(Barber et al. teaches a computing entity device that’s able to transmit signals, see paragraph(s) 0048-0049. Barber, further, teaches the computing entity will communicate with the  RFID tag (i.e., separate computing entity) of the connected shipment as long as they are within inches or centimeters (i.e., communication range) of each other. Barber, further, teaches that the connected shipment is integrated with an RFID tag/chip (i.e., separate computing entity). Barber, further, teaches that the connected shipments will provide shipment information to the computing entity such as address information, identifier codes, location information, and/or status information) 

	Regarding Claim 5, Barber et al./Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 1.
	However, Barber et al./Reblin, do not explicitly teach wherein
detecting the electronically connected shipment comprises detecting a signal broadcast from a wireless transmitter physically secured with the shipment.
the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the shipment. 
	But, Stern et al. in the analogous art of a portable device reading a tag identifier from an item with an attached RFID tag, teaches wherein
detecting the electronically connected shipment comprises detecting a signal broadcast from a wireless transmitter physically secured with the shipment. (Paragraph(s) 0065-0066, 0073, and 0076)(Stern et al. teaches an RFID tag, which, is connected to the item. The item contains an RFID antenna (i.e., transmitter). Stern et al., further, teaches that the RFID antenna(s) of the item tag(s) are able to transmit interrogation signals over a wireless communication network to an RFID reader)
the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the shipment. (Paragraph 0074)(Stern et al. teaches that the read range for transmitting signals to the RFID reader(s) is respective (i.e., defined) to the coverage area around the antenna(s) of the RFID tag, which, is attached to the items)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al. and the electronic shipment of Reblin, by incorporating the teachings of a package that includes a RFID tag and an RFID antenna that will transmit signals to a in range RFID device of Stern et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve an RFID system for determining the locations of an item(s) within a space. (Stern et al.: Paragraph 0028)

	Regarding Claim 9, Barber et al./Reblin/Stern et al./Benton, teaches a computing entity for collecting shipment data for an electronically connected shipment, the computing entity comprising: 
one or more non-transitory memory storage areas. (Paragraph(s) 0034 and 0053)(Barber et al. teaches a user computing device that includes volatile storage or memory and non-volatile storage or memory. Barber et al., further, teaches that the non-volatile computer-readable storage medium includes non-transitory mediums)
at least one wireless communication component. (Paragraph(s) 0049 and 0051)(Barber et al. teaches that the user computing device includes a number of wireless communication standards and protocols to communicate with the shipment and carrier)
one or more sensing components, wherein each sensing component receives shipment data. (Paragraph 0051)(Barber et al. teaches that the user computing device used to receive shipment data includes RFID, Bluetooth, and NFC to determine objects within inches or centimeters of the device)
one or more processors. (Paragraph 0048)(Barber et al. teaches that the user computing device includes a multi-core processor)
wherein the computing entity:
broadcasts, by a broadcast computing entity, an activation signal within a communication range surrounding the broadcast computing entity. (See, relevant rejection(s) of Claim 1(a))
in response to the broadcasting, detects, via a wireless communication component of the computing entity, the electronically connected modular shipment, the modular shipment comprising a plurality of electronically connected shipments wherein a highest ranking shipment provides a wireless communication interface with the computing entity. (See, relevant rejection(s) of Claim 1(a-c))
in response to detecting the electronically connected modular shipment, initialize executable instructions stored within a non-transitory memory of the computing entity for: (See, relevant rejection(s) of Claim 1(d))
store a modular shipment identifier transmitted from the electronically connected modular shipment. (See, relevant rejection(s) of Claim 1(d)(a))
request shipment data associated with electronically connected modular shipment. (See, relevant rejection(s) of Claim 1(d)(b))
the requested shipment data being requested from the connected modular shipment. (See, relevant rejection(s) of Claim 1(d)(c))
the requested shipment data including shipment data for each of the plurality of shipments associated with the modular shipment. (See, relevant rejection(s) of Claim 1(d)(d))
store at least a portion of the requested shipment data in association with the shipment identifier. (See, relevant rejection(s) of Claim 1(d)(e))
transmit the stored portion of the requested shipment data and the shipment identifier to a carrier computing entity to cause the carrier computing entity to generate a shipment profile for the shipment. (See, relevant rejection(s) of Claim 1(d)(f))
	
	Regarding Claim 10, Barber/Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 9 and wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting user input from a user of the computing entity. (See, relevant rejection(s) Claim(s) 2 and 9)


	Regarding Claim 12, Barber/Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 9 and 
detecting the electronically connected modular shipment comprises detecting, via the wireless communication component, a signal broadcast from a wireless transmitter physically secured with the modular shipment. (See, relevant rejection(s) of Claim(s) 5(a) and 9)
the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the modular shipment. See, relevant rejection(s) of Claim(s) 5(b) and 9)
	
	Regarding Claim 14, Barber/Reblin/Stern et al./Benton, teaches a computer program product comprising at least one non-transitory computer-readable storage medium having computer-readable program code portions stored therein, the computer-readable program code portions comprising: 
an executable portion that broadcasts, by a broadcast computing entity, an activation signal within a communication range surrounding the broadcast computing entity. (See, relevant rejection of Claim 1(a))
an executable portion that detects, in response to the broadcasting, the electronically connected modular shipment, the modular shipment comprising a plurality of electronically connected shipments wherein a highest ranking shipment provides a wireless communication interface with the computing entity. (See, relevant rejection(s) of Claim 1(a-c))
an executable portion that stores a modular shipment identifier transmitted from the electronically connected modular shipment. (See, relevant rejection(s) of Claim 1(d)(a))
an executable portion that requests shipment data associated with electronically connected modular shipment. (See, relevant rejection(s) of Claim 1(d)(b))
the requested shipment data being requested from the connected modular shipment. (See, relevant rejection(s) of Claim 1(d)(c))
the requested modular shipment data including shipment data for each of the plurality of shipments associated with the modular shipment. (See, relevant rejection(s) of Claim 1(d)(d))
an executable portion that stores at least a portion of the requested shipment data in association with the shipment identifier.  (See, relevant rejection(s) of Claim 1(d)(e))
an executable portion that transmits the stored portion of the requested shipment data and the shipment identifier to a carrier computing entity to cause the carrier computing entity to generate a shipment profile for the modular shipment. (See, relevant rejection(s) of Claim 1(d)(f))

	Regarding Claim 15, Barber/Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 14 and wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting user input from a user of the computing entity. (See, relevant rejection(s) of Claim(s) 2 and 14)
Regarding Claim 17, Barber/Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 14 and wherein requesting shipment data associated with the electronically connected modular shipment comprises requesting the shipment data from a separate computing entity located within the communication range surrounding the computing entity. (See, relevant rejection(s) of Claim(s) 4 and 17)

	Regarding Claim 18, Barber/Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 14 and 
detecting the electronically connected shipment comprises detecting a signal broadcast from a wireless transmitter physically secured with the modular shipment. (See, relevant rejection(s) of Claim(s) 5(a) and 14)
the communication range is defined by the wireless broadcast range of the wireless transmitter physically secured with the modular shipment. (See, relevant rejection(s) of Claim(s) 5(b) and 14)

Claim(s) 3, 11, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Reblin (US 8,936,192 B2) and Stern et al. (US 2010/0201488 A1) and Benton (WO 2015/099890 A2) and further in view of Kalns et al. (US 2014/0310001 A1).
	Regarding Claim 3, Barber et al./Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 2.
	However, Barber et al./Reblin/Stern et al./Benton, do not explicitly teach wherein requesting user input comprises:
generating one or more audio outputs
 wherein each audio output comprises a prompt for voice input from the user
after generating each of the one or more audio outputs, monitoring data received by a microphone of the computing entity.
	But, Kalns et al. in the analogous art of analyzing a dialog for shipment request for a user using audio input and output, teaches wherein requesting user input comprises:
generating one or more audio outputs. (Paragraph(s) 0056 and 0089); and (Fig. 4)(Kalns et al. teaches a user device is able to receive audio outputs for a shipment of a recommended product(s) and determine a shipment preference for that product)
 wherein each audio output comprises a prompt for voice input from the user. (Paragraph(s) 0039, 0089, and 0097); (Fig. 4, 410)(Kalns et al. teaches that the computing system will determine the output prompts based on the initial input responses of the user. Examiner, notes that the natural language dialog will ask the user various questions, which, will allow the user to input their response via audio input
after generating each of the one or more audio outputs, monitoring data received by a microphone of the computing entity. (Paragraph(s) 0093 and 0098)(Kalns et al. teaches that the user input into the device can be captured with a microphone of the computing device. Kalns et al., further, teaches that the computing system will interpret the users intent and then provide the user with the appropriate output responses to further the dialog session)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al.,  the electronic shipment of Reblin, transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., and determining hierarchical sensors to provide shipment information from the hierarchical package, which the information will be sent to the carrier of Benton, by incorporating the teachings of a user via a user device providing shipment information by using voice commands through a microphone of Kalns et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve and enhance current dialog session and future dialog sessions with a user. (Kalns et al: Paragraph Abstract and 0031)

	Regarding Claim 11, Barber/Reblin/Stern et al./Benton/Kalns et al., teaches all the limitations as applied to Claim 10 and 
the one or more sensing components comprises a microphone
requesting user input comprises:
generating one or more audio outputs. (See, relevant rejection(s) of Claim(s) 3(a) and 10)
wherein each audio output comprises a prompt for voice input form the user. (See, relevant rejection(s) of Claim(s) 3(b) and 10)
after generating each of the one or more audio outputs, monitoring data received by the microphone of the computing entity.  (See, relevant rejection(s) of Claim(s) 3(c) and 10)

	Regarding Claim 16, Barber/Reblin/Stern et al./Benton/Kalns et al., teaches all the limitations as applied to Claim 14 and 
generating one or more audio outputs via the computing entity. (See, relevant rejection(s) of Claim(s) 3(a) and 10)
wherein each audio output comprises a prompt for voice input from the user. (See, relevant rejection(s) of Claim(s) 3(b) and 10)
after generating each of the one or more audio outputs, monitoring data received by a microphone of the computing entity. (See, relevant rejection(s) of Claim(s) 3(c) and 10)

Claim(s) 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Reblin (US 8,936,192 B2) and Stern et al. (US 2010/0201488 A1) and Benton (WO 2015/099890 A2) and further in view of Levis et al. (US 2006/0235739).
Regarding Claim 6, Barber et al./Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 1.
However, Barber et al./Reblin/Stern et al., do not explicitly teach transmitting a shipment pick-up request to the carrier computing entity to request the carrier to pick-up the shipment at a designated location.
But, Benton in the analogous art of , teaches transmitting a shipment pick-up request to request the carrier to pick-up the shipment at a designated location. (Paragraph 0678)(Benton teaches status information for the packages can be broadcasted, which the broadcast contains a request for courier (i.e., request the carrier) to pick up the package from the node-enabled logistics receptacle (i.e., shipment at a designated location)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al.,  the electronic shipment of Reblin, and  transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., by incorporating the teachings of determining hierarchical sensors to provide shipment information from the hierarchical package, which the information can include pickup information of Benton, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve tracking packages, which in turn will reduce delivery time and enhance customer service. (Benton: Paragraph 0002)
With respect to the above limitations: while Benton teaches receiving package status information that includes that the package is available for pick-up. However, Barber/Reblin/Stern et al./Benton, do not explicitly teach providing a pick-up request to a computing entity.
But, Levis et al. in the analogous art of picking-up a package, teaches transmitting a shipment pick-up request to the carrier computing entity. (Paragraph 0046 and 0098)(Levis et al. teaches that a user, via computer, is able to input a request for a delivery driver to provide a  package pick-up at a pickup location. The user’s request will then be transmitted to the delivery drivers DIAD, via the central dispatch system. Examiner, respectfully, notes that the user is able to input this request by a speech input command, as taught in paragraph 0098)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al.,  the electronic shipment of Reblin, transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., and  determining hierarchical sensors to provide shipment information from the hierarchical package, which the information can include pickup information of Benton, by incorporating the teachings of a user being able to provide a package pickup request to a delivery driver computing device of Levis et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention n in order to help improve delivery and pick-up commitment times. (Levis et al: Paragraph 0004)

	Regarding Claim 19, Barber/Reblin/Stern et al./Benton/Levis et al., teaches all the limitations as applied to Claim 14 and an executable portion that transmits a shipment pick-up request to the carrier computing entity to request the carrier to pick-up the modular shipment at a designated location. (See, relevant rejection(s) of Claim(s) 6 and 14)

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Reblin (US 8,936,192 B2) and Stern et al. (US 2010/0201488 A1) and Benton (WO 2015/099890 A2), as applied to Claim 1, and further in view of Chandaria (US 2013/0151434).
Regarding Claim 7, Barber et al./Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 1.
However, Barber et al./Reblin, do not explicitly teach
activating the electronically connected modular shipment to enable detection by the wireless communication component of the computing entity.
wherein the electronically connected modular shipment comprises a first packaging component and a second packaging component.
wherein each of the first packaging component and the second packaging component comprise a portion of an electronic communication circuit.
wherein activating the electronically connected modular shipment comprises sealing the first packaging component relative to the second packaging component to electronically connect each portion of the electronic communication circuit to create a closed circuit therebetween.
	But, Stern et al. in the analogous art of , teaches activating the electronically connected modular shipment to enable detection by the wireless communication component of the computing entity. (Paragraph(s) 0074-0076)(Stern et al. teaches that an RFID tag will receive an interrogation signal (i.e., activation signal) from the portable RFID reader (i.e., computing entity), which, will then allow the RFID tag to send an signal back to the RFID reader that provides the RFID reader an identifier)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al. and the electronic shipment of Reblin, by incorporating the teachings of having an RFID tagged item send an signal back to an RFID device for identifying the item of Stern et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve an RFID system for determining the locations of an item(s) within a space. (Stern et al.: Paragraph 0028)
	With respect to the above limitations: while Stern et al. teaches a computing entity that will provide a signal within a certain range from RFID tags, which the tags will provide useful information to the computing RFID device. Stern et al., also, teaches that each of the items will be attached with RFID tags. However, Barber et al./Reblin/Stern et al./Benton, do not explicitly teach a shipment that has a first and second component that will activate the shipment once the two components connect.
	But, Chandaria in the analogous art of an RFID chip envelope that creates an electronically connected circuit, teaches
wherein the electronically connected modular shipment comprises a first packaging component and a second packaging component. (Paragraph(s) 0049 and 0051); and (Fig(s). 1 and 4)(Chandaria teaches that an envelope includes a top portion (i.e., first packaging component) and a bottom/middle portion (i.e., second packaging component) that will be sealed together along with an RFID chip connected)
wherein each of the first packaging component and the second packaging component comprise a portion of an electronic communication circuit. (Paragraph(s) 0024 and 0050-0051)(Chandaria teaches that the envelope contains an RFID chip. Chandaria, further, teaches that once the top and bottom portions of the envelope are connected then the RFID chip will be activated creating an connected circuit, as taught in paragraph 0024)
wherein activating the electronically connected modular shipment comprises sealing the first packaging component relative to the second packaging component to electronically connect each portion of the electronic communication circuit to create a closed circuit therebetween. (Paragraph(s) 0024 and 0049-0050)Chandaria teaches that an envelope upon being sealed will activate the RFID chip connected to the envelope. Examiner, respectfully, notes that the activating of the RFID chip will happen after the top portion of the envelope (i.e., first package component) is attached to the bottom portion of the envelope (i.e., second package component), which, if the top and bottom portion of the envelope is opened then the connected RIFD will indicate that the envelope has been opened (i.e., closed circuit). Examiner, also, notes that the term “relative,” is broad and since the top portion is fully connected to the second portion of the envelope that is considered relative to one another)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al., the electronic shipment of Reblin, and  transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., and determining hierarchical sensors to provide tagged shipment information from the hierarchical package, which the information will be sent to the carrier of Benton, by incorporating the teachings of an electronically connected item of Chandaria, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help prevent fraud by allowing the sender to follow up the mail item that was sent by mail. (Chandaria: Paragraph 0046)



Claim(s) 8, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Barber et al. (US 2016/0275441 A1) in view of Reblin (US 8,936,192 B2) and Stern et al. (US 2010/0201488 A1) and Benton (WO 2015/099890 A2) and further in view of Whitehouse et al. (US 11,429,919 B1).
Regarding Claim 8, Barber et al./Reblin/Stern et al./Benton, teaches all the limitations as applied to Claim 1.
However, Barber et al./Reblin/Stern et al., do not explicitly teach wherein the modular shipment is split into a plurality of child shipments each destined for separate final destinations. 
But, Benton in the analogous art of item shipment, teaches wherein the modular shipment is split into a plurality of child shipments. (Paragraph 01053)(Benton teaches multi-piece shipments that include grouped packages that may share the same origin and destination or share only a portion of a predicted shipping route where the packages are intended to be shipped together)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al.,  the electronic shipment of Reblin, and  transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., by incorporating the teachings of multi-piece shipments sharing only a portion of a shipment route of Benton, with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve tracking packages, which in turn will reduce delivery time and enhance customer service. (Benton: Paragraph 0002)
With respect to the above limitations: while Benton teaches multi-piece shipments sharing a container, which can share only a portion of the shipment route. However, Barber/Reblin/Stern et al./Benton, do not explicitly teach that the packages will be delivered to different locations. 
But, Whitehouse et al. in the analogous art of , teaches split into a plurality of child shipments each destined for separate final destinations. (Column 2, Lines 66-67); and (Column 3, Lines 1-6)(Whitehouse et al. teaches individual shipped items within a shipping unit of a consolidated shipment, which the consolidated shipments to be delivered to a plurality of different delivery points (i.e., separate final destinations)
	It would have been prima facia obvious to one of ordinary skill in the art before the effective filing date of the prior art to modify the electronic shipment of Barber et al.,  the electronic shipment of Reblin, transmitting, an activation signal of an electronically connected shipment that is within a communication range, which, will detect location information and provide shipment information to an RFID reader and server of Stern et al., and  multi-piece shipments sharing only a portion of a shipment route of Benton, by incorporating the teachings of consolidated shipments, which the consolidated shipments will be delivered to a plurality of different delivery points of Whitehouse et al., with the motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help reduce shipping cost and provide for a more expedited delivery of shipped items. (Whitehouse et al.: Column 6, Lines 38-47)
	Regarding Claim 13, Barber et al./Reblin/Stern et al./Benton/Whitehouse et al., teaches all the limitations as applied to Claim 9 and wherein the modular shipment may is split into a plurality of child shipments each of the plurality of child shipments destined for separate final destinations. (See, relevant rejection(s) of Claim(s) 8 and 9)

	Regarding Claim 20, Barber et al./Reblin/Stern et al./Benton/Whitehouse et al., teaches all the limitations as applied to Claim 14 and wherein the modular shipment is split into a plurality of child shipments each destined for separate final destinations. (See, relevant rejection(s) of Claim(s) 8 and 14)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cancro et al. (US 2014/0214619 A1). Cancro et al. teaches that the user device will select an item for shipment. The user computing device, which, is equipped with NFC is able to obtain item information from a package NFC device. Cancro et al., further, teaches that once the user device obtains the item information then it will broadcast the identifier to another entity. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628